NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The primary reason for allowance of claims 1-5 and 7-19 is the inclusion of the limitation of a combination of component (A) phosphate ester amide having an alkylene group and (B) melamine phosphate, pyrophosphate or polyphosphate, in all the claims which is not found in the prior art references, alone or in combination.  

The closest prior art references have been set forth on the record.
CN ‘302 does not teach component (B).
Campbell, which is the same as CN 1324381, teaches the claimed phosphate ester amides as functional equivalents to N,N’-piperazinebis(neopentylglycol)phosphoramide, where applicants have shown that they are not functional equivalents when used as a flame retardant in combination with melamine based flame retardants, as the claimed alkylene phosphate ester amides provide a much greater flame retardancy to polyolefins than the piperazine equivalent, which is not taught or suggested by the prior art. 
Worku simply suggests that the inclusion of a melamine compound would substantially improve the flame retardant properties of a phosphate ester amide, 
Ono does teach the claimed phosphate ester amide, and suggests the inclusion of other flame retardants such as melamine-based flame retardants and phosphate based flame retardants; however, applicants have shown unexpected flame retardancy when using a combination of the claimed melamine based compounds compared to phosphate based compounds, such as piperazine pyrophosphate.
CN 102179024 teaches both of the claimed components (A) and (B), but does not teach them as usable together, or suggest the unexpected improvement in flame retardancy when using a combination of both.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766